DETAILED ACTION
This communication is in response to application no. 17/572474 filed 10 January 2022.
Claims 1-19 are currently pending and have been examined.  
Claims 1-19 are rejected as shown in this detailed action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a system and method. Thus, the claims recite a machine, manufacture, and/or process.
Step 2A-Prong One
The claims limitations “generate campaign rules for a content distribution campaign, the campaign rules comprising a plurality of conditions and a plurality of actions; monitor activity of the content distribution campaign to detect whether a first condition from the plurality of conditions has been satisfied, the first condition corresponding to a first action from the plurality of actions; and in response to detecting that the first condition has been satisfied, modify the content distribution campaign according to the first action” recite the concept of modifying a campaign based on a first condition being satisfied. This concept falls into the certain methods of organizing human activity grouping of abstract ideas. This concept includes advertising, marketing or sales activities or behaviors and business relations.
The dependent claims include limitations that further narrow the abstract concept including further defining what is meant by an action and a condition. These limitations do not take the claims out of the certain methods of organizing human activity grouping of abstract ideas.
The dependent claims further include additional process steps including providing notifications and monitoring user interactions with the campaign. These steps also fall into the certain methods of organizing human activity grouping of abstract ideas.
The mere nominal recitation of a generic processor and non-transitory computer readable storage medium does not take the claim limitations out of the certain methods of organizing human activity grouping of abstract ideas.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional element of a generic processor and non-transitory computer readable storage medium and includes no more than mere instructions to apply the exception using these generic computer components. The generic processor and non-transitory computer readable storage medium do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,692,106 and over claim 1 of U.S. Patent No. 11,244,347. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim under examination is anticipated by the reference claims.
Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,692,106 and over claim 2 of U.S. Patent No. 11,244,347. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim under examination is anticipated by the reference claims.
Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,692,106 and over claim 3 of U.S. Patent No. 11,244,347. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim under examination is anticipated by the reference claims.
Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,692,106 and over claim 1 of U.S. Patent No. 11,244,347. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim under examination is anticipated by the reference claims.
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,692,106 and over claim 8 of U.S. Patent No. 11,244,347. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim under examination is anticipated by the reference claims.
Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,692,106 and over claim 7 of U.S. Patent No. 11,244,347. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim under examination is anticipated by the reference claims.
Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,692,106 and over claim 1 of U.S. Patent No. 11,244,347. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim under examination is anticipated by the reference claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2013/0159110 (“Rajaram”).

Regarding Claim 17, Rajaram teaches a system comprising at least one processor and at least one non-transitory computer readable storage medium storing instructions (See “Any of the steps, operations, or processes described herein may be performed or implemented with one or more hardware or software modules, alone or in combination with other devices. In one embodiment, a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described” in ¶ 0053.) that, when executed by the at least one processor, cause the system to: utilize a machine learning model to a determine a likelihood of a user population engaging with a content distribution campaign; and based on the determined likelihood of the user population engaging with the content distribution campaign, modify the content distribution campaign (See “A bid modification module 218 may adjust bids for advertisements based on a number of factors. In one embodiment, a social networking system 100 may enable advertisers to modify a maximum bid for a click for users depending on an interest intensity level in a specified object of the users. For example, an advertiser that targets users that are very interested in movies, determined from a large number of status updates, expressions of interests (or "likes"), as well as membership in various groups about movies, may pay different cost-per-click (CPC) bids based on different interest intensity levels to target clusters of users that with higher interest intensity levels for movies. … The bid modification module 218, using a machine learning algorithm, may then decide to increase or decrease the reserve CPC price based on the marketplace bidding on interest intensity levels for the specified object. Other factors used by the bid modification module 218 to modify a reserve CPC price may include ad inventory, user behavior patterns, and the distribution of interest intensity levels of users” in ¶ 0035 and “As a publisher of the advertisements, the social networking system 100 may charge higher cost-per-click (CPC) prices for users based information relevant to the likelihood that users will click on the advertisement, such as this real-time information about interest in an object, or other interest intensity level information about users determined by the social networking system 100. Timelier, and therefore more relevant, advertisements may have higher bid prices for users that have recently performed an action on an object specified in the targeted interest intensity criteria 106 as well as users that have high interest intensity levels for an object specified in the targeted interest intensity criteria 106” in ¶ 0022. Emphasis added.).
Regarding Claim 18, Rajaram further teaches modifying the content distribution campaign comprises increasing a keyword bid in response to the machine learning model determining that the user population is more likely to engage with the content distribution campaign (See “A bid modification module 218 may adjust bids for advertisements based on a number of factors. In one embodiment, a social networking system 100 may enable advertisers to modify a maximum bid for a click for users depending on an interest intensity level in a specified object of the users. … The bid modification module 218, using a machine learning algorithm, may then decide to increase or decrease the reserve CPC price based on the marketplace bidding on interest intensity levels for the specified object. Other factors used by the bid modification module 218 to modify a reserve CPC price may include ad inventory, user behavior patterns, and the distribution of interest intensity levels of users” in ¶ 0035 and “As a publisher of the advertisements, the social networking system 100 may charge higher cost-per-click (CPC) prices for users based information relevant to the likelihood that users will click on the advertisement, such as this real-time information about interest in an object, or other interest intensity level information about users determined by the social networking system 100. Timelier, and therefore more relevant, advertisements may have higher bid prices for users that have recently performed an action on an object specified in the targeted interest intensity criteria 106 as well as users that have high interest intensity levels for an object specified in the targeted interest intensity criteria 106” in ¶ 0022. Emphasis added.).
Regarding Claim 19, Rajaram further teaches modifying the content distribution campaign comprises lowering a keyword bid in response to the machine learning model determining that the user population is less likely to engage with the content distribution campaign (See “As a publisher of the advertisements, the social networking system 100 may charge higher cost-per-click (CPC) prices for users based information relevant to the likelihood that users will click on the advertisement, such as this real-time information about interest in an object, or other interest intensity level information about users determined by the social networking system 100. Timelier, and therefore more relevant, advertisements may have higher bid prices for users that have recently performed an action on an object specified in the targeted interest intensity criteria 106 as well as users that have high interest intensity levels for an object specified in the targeted interest intensity criteria 106. … an advertiser may bid a higher CPC amount to reach more interested users and a lower CPC amount to reach less interested users” in ¶ 0022. Emphasis added.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. 2012/0303465 (“Smith”): Smith discloses a business rules manager which allows for the creation of campaign rules comprising a plurality of conditions and a plurality of actions. However, Smith does not disclose utilization of a machine learning model to generate the campaign rules as claimed in claims 1-16.
U.S. 10,068,261 (“Barnes”): Barnes discloses a optimization engine that “receives feedback on in-progress campaigns via the event handler 130, and modifies or optimizes the in-progress campaigns based on campaign optimization rules 410” and allows advertisers to “use the optimization GUI 402 to select the desired optimization rules 410 from the optimization rules database 406 to modify the campaign.” However, Barnes does not disclose utilization of a machine learning model to generate the campaign rules as claimed in claims 1-16.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688